301 S.W.3d 594 (2010)
PARKVILLE SOD, LAWN & GARDEN CENTER, INC. d/b/a Miller's Landscaping & Lawn Care, Respondent,
v.
STAR DEVELOPMENT CORPORATION, Appellant.
No. WD 70573.
Missouri Court of Appeals, Western District.
February 2, 2010.
*595 Keith W. Hicklin, Platte City, MO, for appellant.
P. Thomas Loughlin, Kansas City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
This case arises from a breach of contract action that Parkville Sod, Lawn & Garden Center, Inc., brought against Star Development Corporation on two contracts for snow removal. Star Development appeals the circuit court's judgment in favor of Parkville Sod. We affirm. Rule 84.16(b).